

Exhibit 10.29
AMENDMENT NUMBER 3
TO THE
TOLL BROS., INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


WHEREAS, the Toll Bros., Inc. Nonqualified Deferred Compensation Plan (the
“Deferred Compensation Plan” or the “Plan”) was originally established effective
as of November 5, 2001 and was amended and restated effective as of November 1,
2008, by Toll Bros., Inc. (“Toll Brothers”) to be in compliance with Section
409A of the Internal Revenue Code (the “Code”); and


WHEREAS, the Plan was amended by execution of Amendment Number 1 to incorporate
the death benefit exception to the 6 month delay-in-payment rule for Specified
Employees in the event of death; and


WHEREAS, the Plan was amended by execution of Amendment Number 2 effective as of
December 31, 2008, pursuant to IRS Notice 2010-6, to clarify certain provisions
of the Plan under Section 409A of the Code; and


WHEREAS, Section 9.1 of the Plan provides that the Board of Directors of Toll
Brothers may amend the Plan; and


WHEREAS, Toll Brothers has reviewed the Plan and wishes to “freeze” the Plan to
preclude new Participants from entering the Plan and to stop the deferral of
future Compensation Deferrals and Employee Contribution credits from being made
to the Plan, and to distribute benefits in accordance with all Participant
Distribution Election Forms; and


WHEREAS, the Compensation Committee of the Board has approved execution of this
Amendment.


NOW, THEREFORE, effective December 31, 2011, the Plan is amended as follows:


1.
Eligibility. Section 2.1 of the Plan provides that participation in the Employer
Contribution Credit Account portion of the Plan is automatic. Participation in
the Compensation Deferral portion of the Plan is voluntary, and subject to
agreement of the Employer to make Compensation Deferrals as permitted under
Article 3 of the Plan.



Notwithstanding the foregoing, or any provisions of the Plan to the contrary,
effective as of December 31, 2011: (a) no future Discretionary Employer
Contributions shall be made for any Participants under the Plan as permitted
under Section 3.2 of the Plan; (b) no Eligible Employees shall be permitted to
make Compensation Deferrals as previously permitted under Section 3.1 of the
Plan; and (c) no Eligible Employee who does not already participate in the Plan
may become a Participant.


2.
Payment of Benefits. All Participants under the Plan have made Distribution
Elections regarding their various Accounts established under the Plan. All
Distribution Elections shall remain in effect and all Accounts shall be paid in
accordance with all Distribution Elections, except if required otherwise in the
event of a death, Disability or a Separation from Service.




1



--------------------------------------------------------------------------------



3.
Accounts. All Accounts under the Plan shall continue to be maintained as
required under Article 4 of the Plan, until distributed.



4.
Rollovers. Participants in the Plan shall be permitted to elect to redefer the
payment of their Accounts in accordance with Section 5.5_of the Plan, as long as
an election to delay a payment is made at least 1 year before payment is to
commence and the time for payment is delayed for a period of at least 5 years.



5.
No Termination. The “freezing” of benefits in accordance with this Amendment
Number 3 is a temporary measure to minimize future unfunded deferred
compensation obligations of the Company for Participants. The freezing of new
benefits does not terminate the Plan, which shall remain in effect for existing
Participants.



6.
Other Provisions. Notwithstanding any provisions in this Amendment Number 3 to
the contrary, all other provisions of the Plan shall remain in effect, without
change.



This Amendment Number 3 to the Toll Bros., Inc. Nonqualified Deferred
Compensation Plan is executed this 22nd day of December, 2011.


 
TOLL BROS., INC.
 
 
BY:  
/s/ Martin P. Connor
 
 
 
 
 
December, 2011










2

